UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2013 Date of reporting period:	September 30, 2013 Item 1. Schedule of Investments: Putnam VT International Value Fund The fund's portfolio 9/30/13 (Unaudited) COMMON STOCKS (94.4%) (a) Shares Value Aerospace and defense (0.8%) European Aeronautic Defence and Space Co. (France) 15,814 $1,007,549 Air freight and logistics (1.7%) Deutsche Post AG (Germany) 67,498 2,239,950 Airlines (0.7%) Japan Airlines Co., Ltd. (Japan) (UR) 15,700 948,756 Auto components (1.0%) Valeo SA (France) 14,582 1,245,185 Automobiles (4.2%) Daimler AG (Registered Shares) (Germany) 21,057 1,641,419 Nissan Motor Co., Ltd. (Japan) 196,400 1,966,099 Toyota Motor Corp. (Japan) 27,200 1,735,022 Beverages (0.4%) Britvic PLC (United Kingdom) 60,199 557,937 Building products (0.6%) Cie de St-Gobain (France) 16,190 801,746 Capital markets (1.0%) UBS AG (Switzerland) 65,476 1,339,422 Chemicals (2.1%) Arkema (France) 9,912 1,104,269 BASF SE (Germany) 16,616 1,593,758 Commercial banks (12.5%) Australia & New Zealand Banking Group, Ltd. (Australia) 86,327 2,478,851 Banco Bilbao Vizcaya Argentaria SA (Rights) (Spain) (NON) 75,871 10,367 Banco Bilbao Vizcaya Argentaria SA (BBVA) (Spain) 75,871 847,824 Bank of Yokohama, Ltd. (The) (Japan) 83,000 473,707 Barclays PLC NPR (United Kingdom) (NON) 111,606 145,898 Barclays PLC (United Kingdom) 446,423 1,918,807 BNP Paribas SA (France) 13,803 933,670 HSBC Holdings PLC (United Kingdom) 304,665 3,301,632 Lloyds Banking Group PLC (United Kingdom) (NON) 642,623 765,484 Sberbank of Russia ADR (Russia) 94,220 1,135,351 Sumitomo Mitsui Financial Group, Inc. (Japan) 59,900 2,891,556 UniCredit SpA (Italy) 163,012 1,039,141 Computers and peripherals (0.8%) ASUSTeK Computer, Inc. (Taiwan) 72,000 573,477 Casetek Holdings, Ltd. (Taiwan) 79,000 423,496 Construction and engineering (1.5%) Daelim Industrial Co., Ltd. (South Korea) 2,600 234,676 Vinci SA (France) 27,836 1,618,162 Construction materials (0.5%) Holcim, Ltd. (Switzerland) 8,828 656,963 Consumer finance (0.8%) Credit Saison Co., Ltd. (Japan) 40,200 1,087,459 Diversified financial services (3.3%) ING Groep NV (Netherlands) (NON) 244,537 2,762,694 ORIX Corp. (Japan) 90,600 1,470,136 Diversified telecommunication services (2.8%) Jazztel PLC (Spain) (NON) 97,342 1,057,596 Nippon Telegraph & Telephone (NTT) Corp. (Japan) 13,000 671,855 TDC A/S (Denmark) 89,893 760,644 Ziggo NV (Netherlands) 27,591 1,117,555 Electric utilities (1.0%) Cia Energetica de Minas Gerais ADR (Brazil) (S) 34,462 297,752 Energias de Portugal (EDP) SA (Portugal) 271,660 992,291 Electrical equipment (1.4%) Mitsubishi Electric Corp. (Japan) 107,000 1,121,217 Schneider Electric SA (France) 8,250 697,675 Electronic equipment, instruments, and components (0.5%) Hitachi, Ltd. (Japan) 90,000 592,400 Energy equipment and services (0.3%) Ezion Holdings, Ltd. (Singapore) 233,000 408,593 Food and staples retail (0.8%) Lawson, Inc. (Japan) 9,100 711,928 WM Morrison Supermarkets PLC (United Kingdom) 82,780 375,235 Food products (1.9%) Ajinomoto Co., Inc. (Japan) 37,000 485,579 Kerry Group PLC Class A (Ireland) 16,543 1,006,102 Nestle SA (Switzerland) 13,769 963,000 Gas utilities (1.1%) Tokyo Gas Co., Ltd. (Japan) 261,000 1,428,537 Hotels, restaurants, and leisure (1.6%) SJM Holdings, Ltd. (Hong Kong) 240,000 674,583 TUI Travel PLC (United Kingdom) 231,547 1,378,330 Household durables (1.6%) Alpine Electronics, Inc. (Japan) 34,900 378,842 Bellway PLC (United Kingdom) 54,285 1,155,649 Sekisui House, Ltd. (Japan) 32,000 429,076 Industrial conglomerates (1.6%) Siemens AG (Germany) 16,539 1,992,699 Insurance (9.3%) ACE, Ltd. 17,265 1,615,313 Admiral Group PLC (United Kingdom) 14,520 289,834 AIA Group, Ltd. (Hong Kong) 111,600 524,481 Allianz SE (Germany) 21,684 3,408,751 AXA SA (France) 65,054 1,507,143 Intact Financial Corp. (Canada) 14,200 851,683 MS&AD Insurance Group Holdings (Japan) 15,900 414,100 Prudential PLC (United Kingdom) 93,234 1,737,280 SCOR SE (France) 30,676 1,015,713 Tokio Marine Holdings, Inc. (Japan) 17,300 564,083 IT Services (0.3%) Amadeus IT Holding SA Class A (Spain) 9,919 351,576 Machinery (1.1%) FANUC Corp. (Japan) 6,200 1,022,453 Metso Corp. OYJ (Finland) 10,530 413,690 Media (2.8%) Atresmedia Corporacion de Medios de Comunicacion S.A. (Spain) (S) 54,178 697,033 Liberty Global PLC Ser. C (United Kingdom) (NON) 12,000 905,160 WPP PLC (United Kingdom) 95,260 1,958,550 Metals and mining (1.4%) Fortescue Metals Group, Ltd. (Australia) (NON) 146,554 649,421 Glencore Xstrata PLC (United Kingdom) 177,405 967,006 Newcrest Mining, Ltd. (Australia) 14,557 158,889 Multi-utilities (2.1%) Centrica PLC (United Kingdom) 295,760 1,770,146 Veolia Environnement (France) 51,248 875,302 Oil, gas, and consumable fuels (8.3%) Canadian Natural Resources, Ltd. (Canada) 47,000 1,477,006 ENI SpA (Italy) 100,140 2,296,292 Origin Energy, Ltd. (Australia) 60,822 800,046 Royal Dutch Shell PLC Class A (United Kingdom) 149,110 4,918,020 Suncor Energy, Inc. (Canada) 30,200 1,079,817 Pharmaceuticals (9.7%) Astellas Pharma, Inc. (Japan) 27,700 1,409,024 AstraZeneca PLC (United Kingdom) 21,104 1,098,585 Bayer AG (Germany) 20,037 2,362,652 GlaxoSmithKline PLC (United Kingdom) 45,655 1,151,163 Roche Holding AG-Genusschein (Switzerland) 2,512 677,478 Sanofi (France) 41,861 4,245,677 Stada Arzneimittel AG (Germany) 12,047 610,923 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 22,200 838,716 Real estate investment trusts (REITs) (1.4%) Dexus Property Group (Australia) (R) 756,000 708,799 Shopping Centres Australasia Property Group (Australia) (R) 548,268 782,563 Westfield Retail Trust (Australia) (R) 125,060 346,505 Real estate management and development (2.1%) Hongkong Land Holdings, Ltd. (Hong Kong) 117,000 772,200 Mitsubishi Estate Co., Ltd. (Japan) 48,000 1,414,192 Sun Hung Kai Properties, Ltd. (Hong Kong) 37,000 503,294 Semiconductors and semiconductor equipment (1.8%) NXP Semiconductor NV (NON) 11,500 427,915 Samsung Electronics Co., Ltd. (South Korea) 852 1,083,755 SK Hynix, Inc. (South Korea) (NON) 29,340 825,864 Software (0.6%) Nintendo Co., Ltd. (Japan) 7,200 815,260 Tobacco (1.9%) Japan Tobacco, Inc. (Japan) 51,200 1,838,710 Philip Morris International, Inc. 7,300 632,107 Trading companies and distributors (1.6%) ITOCHU Corp. (Japan) 55,700 681,127 Mitsubishi Corp. (Japan) 69,200 1,398,150 Wireless telecommunication services (3.5%) SoftBank Corp. (Japan) 8,400 580,253 Vodafone Group PLC (United Kingdom) 1,127,281 3,941,906 Total common stocks (cost $101,418,543) SHORT-TERM INVESTMENTS (5.3%) (a) Principal amount/shares Value Putnam Short Term Investment Fund 0.06% (AFF) 4,817,043 $4,817,043 Putnam Cash Collateral Pool, LLC 0.13% (d) 624,535 624,535 SSgA Prime Money Market Fund 0.02% (P) 510,000 510,000 U.S. Treasury Bills with an effective yield of 0.12%, May 1, 2014 (SEGSF) $150,000 149,963 U.S. Treasury Bills with effective yields ranging from 0.09% to 0.11%, April 3, 2014 391,000 390,935 U.S. Treasury Bills with an effective yield of 0.13%, March 6, 2014 (SEGSF) 110,000 109,993 U.S. Treasury Bills with an effective yield of 0.15%, February 6, 2014 (SEGSF) 190,000 189,990 Total short-term investments (cost $6,792,107) TOTAL INVESTMENTS Total investments (cost $108,210,650) (b) FORWARD CURRENCY CONTRACTS at 9/30/13 (aggregate face value $78,700,819) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 10/18/13 $2,632,021 $2,592,354 $39,667 Canadian Dollar Buy 10/18/13 70,453 70,411 42 Canadian Dollar Sell 10/18/13 70,453 68,954 (1,499) Barclays Bank PLC Australian Dollar Buy 10/18/13 729,693 705,907 23,786 Australian Dollar Sell 10/18/13 729,693 718,410 (11,283) British Pound Sell 12/18/13 926,138 866,885 (59,253) Canadian Dollar Sell 10/18/13 1,147,138 1,126,582 (20,556) Hong Kong Dollar Buy 11/20/13 1,056,183 1,056,527 (344) Japanese Yen Sell 11/20/13 1,543,011 1,521,943 (21,068) Norwegian Krone Sell 12/18/13 519,875 513,934 (5,941) Singapore Dollar Buy 11/20/13 510,099 501,348 8,751 Swedish Krona Buy 12/18/13 552,914 539,042 13,872 Swiss Franc Buy 12/18/13 141,962 136,984 4,978 Citibank, N.A. British Pound Buy 12/18/13 3,040,204 2,928,152 112,052 Canadian Dollar Sell 10/18/13 1,268,538 1,241,995 (26,543) Danish Krone Sell 12/18/13 83,898 81,717 (2,181) Euro Buy 12/18/13 1,417,531 1,380,066 37,465 Japanese Yen Buy 11/20/13 901,977 897,754 4,223 Japanese Yen Sell 11/20/13 901,977 902,928 951 Credit Suisse International Australian Dollar Buy 10/18/13 990,631 958,390 32,241 Australian Dollar Sell 10/18/13 990,631 975,345 (15,286) British Pound Sell 12/18/13 2,674,053 2,569,651 (104,402) Canadian Dollar Buy 10/18/13 610,299 607,164 3,135 Canadian Dollar Sell 10/18/13 610,299 602,775 (7,524) Japanese Yen Buy 11/20/13 677,810 673,760 4,050 Japanese Yen Sell 11/20/13 677,810 682,338 4,528 Norwegian Krone Buy 12/18/13 1,978,843 1,956,289 22,554 Swedish Krona Buy 12/18/13 690,517 670,009 20,508 Swiss Franc Buy 12/18/13 24,675 23,807 868 Deutsche Bank AG Australian Dollar Buy 10/18/13 720,188 709,106 11,082 Australian Dollar Sell 10/18/13 720,188 696,687 (23,501) Canadian Dollar Buy 10/18/13 64,630 64,591 39 Canadian Dollar Sell 10/18/13 64,630 63,284 (1,346) Euro Buy 12/18/13 3,420,828 3,330,595 90,233 Swedish Krona Buy 12/18/13 584,927 567,361 17,566 Goldman Sachs International Australian Dollar Buy 10/18/13 102,325 100,729 1,596 Australian Dollar Sell 10/18/13 102,325 98,989 (3,336) Japanese Yen Buy 11/20/13 132,015 130,616 1,399 Japanese Yen Sell 11/20/13 132,015 131,844 (171) HSBC Bank USA, National Association Australian Dollar Buy 10/18/13 1,245,138 1,226,005 19,133 Australian Dollar Sell 10/18/13 1,229,575 1,232,399 2,824 Norwegian Krone Sell 12/18/13 595,606 588,916 (6,690) JPMorgan Chase Bank N.A. Australian Dollar Buy 10/18/13 248,637 232,134 16,503 British Pound Buy 12/18/13 6,116,813 5,910,585 206,228 Canadian Dollar Sell 10/18/13 988,377 964,148 (24,229) Euro Buy 12/18/13 1,880,163 1,807,535 72,628 Japanese Yen Buy 11/20/13 1,193,930 1,196,008 (2,078) Japanese Yen Sell 11/20/13 1,193,930 1,183,188 (10,742) Norwegian Krone Sell 12/18/13 951,597 943,011 (8,586) Singapore Dollar Buy 11/20/13 975,080 958,343 16,737 Swedish Krona Buy 12/18/13 718,911 700,180 18,731 Swiss Franc Buy 12/18/13 1,674,560 1,619,944 54,616 Royal Bank of Scotland PLC (The) Australian Dollar Buy 10/18/13 639,483 629,568 9,915 Australian Dollar Sell 10/18/13 639,483 618,565 (20,918) Japanese Yen Buy 11/20/13 1,485,410 1,486,683 (1,273) State Street Bank and Trust Co. Australian Dollar Buy 10/18/13 1,616,974 1,612,920 4,054 Australian Dollar Sell 10/18/13 1,616,974 1,591,746 (25,228) Canadian Dollar Buy 10/18/13 765,955 765,515 440 Canadian Dollar Sell 10/18/13 765,955 749,843 (16,112) Euro Buy 12/18/13 612,964 608,968 3,996 Israeli Shekel Sell 10/18/13 265,048 256,422 (8,626) Japanese Yen Buy 11/20/13 401,911 397,590 4,321 Japanese Yen Sell 11/20/13 401,911 402,599 688 Swedish Krona Buy 12/18/13 961,996 932,820 29,176 UBS AG Australian Dollar Buy 10/18/13 1,255,203 1,223,725 31,478 British Pound Sell 12/18/13 2,650,107 2,546,592 (103,515) Canadian Dollar Buy 10/18/13 103,253 103,187 66 Canadian Dollar Sell 10/18/13 103,253 101,080 (2,173) Euro Sell 12/18/13 4,935,513 4,805,760 (129,753) Norwegian Krone Buy 12/18/13 1,788,859 1,769,000 19,859 Swiss Franc Sell 12/18/13 1,036,337 1,035,767 (570) WestPac Banking Corp. Australian Dollar Buy 10/18/13 29,635 47,274 (17,639) British Pound Sell 12/18/13 930,506 894,080 (36,426) Canadian Dollar Buy 10/18/13 944,999 925,032 19,967 Canadian Dollar Sell 10/18/13 944,999 944,456 (543) Euro Sell 12/18/13 1,693,432 1,648,637 (44,795) Japanese Yen Buy 11/20/13 597,223 575,371 21,852 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2013 through September 30, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $128,238,344. (b) The aggregate identified cost on a tax basis is $109,237,961, resulting in gross unrealized appreciation and depreciation of $21,409,630 and $2,791,925, respectively, or net unrealized appreciation of $18,617,705. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $673,020 $9,179,638 $9,852,658 $291 $— Putnam Short Term Investment Fund * — 24,745,626 19,928,583 1,285 4,817,043 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $590,746. The fund received cash collateral of $624,535, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. (UR) At the reporting period end, 2,100 shares owned by the fund were not formally entered on the company's shareholder register, due to local restrictions on foreign ownership. While the fund has full title to these unregistered shares, these shares do not carry voting rights and, until 2014, are not eligible for receipt of dividends. At the close of the reporting period, the fund maintained liquid assets totaling $324,753 to cover certain derivatives contracts and delyed delivery securities. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United Kingdom 22.4% Japan 20.9 France 11.9 Germany 10.9 United States 6.6 Australia 4.7 Netherlands 3.1 Switzerland 2.9 Canada 2.7 Italy 2.6 Spain 2.3 Hong Kong 2.0 South Korea 1.7 Russia 0.9 Ireland 0.8 Taiwan 0.8 Portugal 0.8 Israel 0.7 Denmark 0.6 Other 0.7 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $368,657 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $93,981. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks *: Consumer discretionary $14,164,948 $— $— Consumer staples 6,570,598 — — Energy 10,979,774 — — Financials 39,057,933 — — Health care 12,394,218 — — Industrials 14,177,850 — — Information technology 5,093,743 — — Materials 5,130,306 — — Telecommunication services 8,129,809 — — Utilities 5,364,028 — — Total common stocks — — Short-term investments 5,327,043 1,465,416 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $244,668 $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $1,008,798 $764,130 Total The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: Forward currency contracts (contract amount) $90,400,000 The following table summarizes any derivatives, repurchase agreements, reverse repurchase agreements, securities lending and borrowing transactions, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. Note 9: Offsetting of financial and derivative assets and liabilities Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs Bank USA Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. Royal Bank of Scotland PLC (The) State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts# 39,709 51,387 154,691 87,884 118,920 2,995 21,957 385,443 9,915 42,675 51,403 41,819 1,008,798 Securities on loan 590,746 590,746 Total Assets $39,709 $51,387 $154,691 $87,884 $118,920 $590,746 $2,995 $21,957 $385,443 $9,915 $42,675 $51,403 $41,819 $1,599,544 Liabilities: Forward currency contracts# 1,499 118,445 28,724 127,212 24,847 3,507 6,690 45,635 22,191 49,966 236,011 99,403 764,130 Total Liabilities $1,499 $118,445 $28,724 $127,212 $24,847 $ $3,507 $6,690 $45,635 $22,191 $49,966 $236,011 $99,403 $764,130 Total Financial and Derivative Net Assets $38,210 $(67,058) $125,967 $(39,328) $94,073 $590,746 $(512) $15,267 $339,808 $(12,276) $(7,291) $(184,608) $(57,584) $835,414 Total collateral received (pledged)##† $ $(9,997) $125,967 $ $10,000 $590,746 $ $ $290,000 $ $ $(83,984) $ $922,732 Net amount $38,210 $(57,061) $ $(39,328) $84,073 $ $(512) $15,267 $49,808 $(12,276) $(7,291) $(100,624) $(57,584) $(87,318) # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. † Additional collateral may be required from certain brokers based on individual agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 26, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 26, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 26, 2013
